Title: J. D. Schweighauser and Others to the Commissioners, 7 November 1778
From: Schweighauser, John Daniel
To: Franklin, Benjamin,Lee, Arthur,Adams, John


     
      Honbl: Gentlemen
      Nantes Novemr: 7th: 1778
     
     The repeated Captures of American Vessells, many of which notwithstanding the Convoys we have had off this Coast have been taken the day after their Separation, and the Knowledge obtained by Our Enemies of the time of Our Vessells sailing, which induces them to cruize at a greater distance to watch the Moment that the French Frigates part from their Convoy, incline us to wish for more effectual Protection.
     In Addition to these Reasons we beg leave to represent, That many American Gentlemen, Several of whom are in the Publick Service and have already experienced the Horrors of an English Prison and others more Than Once taken on their Passages from hence to America and carried to England, propose to embark on board the present Outward bound Vessells: And as well on their Account as the Importance of the Supplies these Ships will carry to Our Country we trust your Endeavours will be joined to ours to obtain from the Minister of the Marine a sufficient Convoy for the whole Voyage.
     With a View of giving you as little Trouble as possible we have written to Monseiur de Sartine, and We request you to use your Interest at Court to enforce our Petition.
     The Ships here and at Rochelle to the Number of Twelve or more will be ready in the Course of the present Month, by the End of which we hope the desired Convoy may be directed to arrive here.
     We have the Honour to be with great Respect Honble. Gentlemen Your most Obedient & most humble Servants
     
      J. D. Schweighauser Agent of the United States of America
      Matthew Mease
      Jno. Gilbank
      William Haywood
      John Lloyd
      Nics. Martin
      Ebenr. Atwood
      Peter Collas
      John Spencer
      Jno. Grannis
      Joseph Belton
      Jos. Wm Spencer
      Joseph Hill Jennings
      Richd. Grubb
      Alexr. Dick
      
      Phil Rd. Fendall
      Danl. Blake
      Clemt. Smith
      Joshua Johnson
      Matt: Ridley
      Jona. Williams
      Cha: Ogilvie
      J. Grubb
      Josiah Darrell
      Cyprn. Sterry
      Wilm Jenney
      Christopher Bassett
      Robert Ewart
      Jno. Tyler
      Daniel Kenney
      Stephen Johnson
     
    